UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-7023


JASON THOMAS ROBERTS,

                Plaintiff - Appellant,

          v.

NAPH CARE MEDICAL       DEPARTMENT,      Jail   Medical      Services;
VIRGINIA BEACH JAIL,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:16-cv-00213-HEH-RCY)


Submitted:   November 22, 2016              Decided:    November 28, 2016


Before DIAZ and    THACKER,    Circuit    Judges,      and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jason Thomas Roberts, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jason Thomas Roberts seeks to appeal the district court’s

order dismissing his 42 U.S.C. § 1983 (2012) action for failure

to comply with the court’s earlier order to return a collection

of fees form.        We dismiss the appeal for lack of jurisdiction

because the notice of appeal was not timely filed.

     Parties       are    accorded   30       days    after     the    entry     of   the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                           “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”       Bowles v. Russell, 551 U.S. 205, 214 (2007).

     The       district   court’s    order      was       entered     on   the   docket

June 8, 2016.       The notice of appeal was filed on July 28, 2016. *

Because Roberts failed to file a timely notice of appeal or to

obtain    an    extension    or   reopening          of   the   appeal     period,    we

dismiss the appeal.         We deny Roberts’ motions for appointment of

counsel and dispense with oral argument because the facts and

legal    contentions      are   adequately       presented       in    the   materials

     * For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. See Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S.
266, 276 (1988).



                                          2
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     3